         Case 1:18-cv-09352-SN Document 102 Filed 10/29/20 Page 1 of 10




October 29, 2020

Via ECF

Hon. Sarah Netburn
Thurgood Marshall Courthouse
40 Foley Square, Courtroom 219
New York, New York 10007

Re:    Blockchain Technologies Corporation v. RVH Inc., et al., 18-cv-9352 (AJN)(SN)
       Response to Defendants’ October 26, 2020 Letter Motion

Dear Judge Netburn:

        We represent Plaintiff Blockchain Technologies Corporation (“Plaintiff”) and Third-Party
Defendants Nick Spanos and The Synapse Foundation d/b/a Zap.org (“the Foundation” or “Zap”)
(collectively, the “Blockchain Parties”). Pursuant to Your Honor’s Individual Rule II(c), we write
in response to Defendants’ October 26, 2020 letter (Doc. 100) (“Defendants’ Letter”) requesting
various forms of relief on the eve of the October 30, 2020 discovery cutoff in this action.

        During the month of October, the parties engaged in meaningful settlement discussions and
came very close to resolving this action. We know Your Honor is exceptionally skilled at resolving
contentious disputes, and we believe that a settlement conference held by Your Honor would be
in the best interests of all parties. We reached out to Defendants’ counsel about mediation or a
settlement conference and noted that an-person or even a 2-3 hour court-supervised settlement
conference likely would have bridged the gap. He did not disagree. We also asked whether he
would consent to a mediation before Your Honor, but have not received a response. While we are
constrained to respond to the letter application below, we believe that the parties’ expenditure of
resources, and more importantly Your Honor’s valuable time would best be conserved through
what would likely be an effective settlement conference with the parties.

       The Letter Motion Does Not Follow the Rules Regarding Such Applications

       At the outset, it should be noted that Defendants fail to follow Local Civil Rule 37.2 of the
Local Rules for the Southern District of New York and Rule II.C. of Your Honor’s Individual
Rules of Practice, which requires any party wishing to raise a discovery dispute to first confer in
good faith with the opposing party. Here, there was no meet and confer, and Defendants’ Letter
           Case 1:18-cv-09352-SN Document 102 Filed 10/29/20 Page 2 of 10




fails to provide any evidence to the contrary, as is required.1 In addition, while the letter seeks
discovery sanctions and an extension of discovery, Defendants’ counsel has ignored two emails to
set up depositions and waited over a month from our September 18, 2020 production to make the
instant application to the Court.

         Defendants’ Request for Extraordinary Relief Regarding Plaintiff’s Former Patents
         Should Be Denied

         In arguing for dismissal of the Blockchain Parties’ pleadings, Defendants contend that, in
light of the documents produced by the Blockchain Parties, they now have discovered that Plaintiff
Blockchain Technologies Corporation had its patents “stolen.” See Defs. Ltr. at 2-3. Defendants’
contention is without merit for several reasons.

        First, Defendants’ claim that they just discovered that Plaintiff Blockchain Technologies
Corporation assigned its two patents to nonparty Blocktech LLC in August 3, 2018 is simply not
credible. This is because the patent assignment documents that Defendants’ claim to have never
seen before (attached to Defendants’ Letter at Exhibit A (Doc. 100-1)) were, at all times since their
filing with the United States Patent and Trademark Office (the “USPTO”) on August 3, 2018,
publicly available. In fact, the documents attached as Defendants’ Exhibit A are all stamped by
the USPTO and are available to the public on the agency’s website. Therefore, Defendants’ claim
that they just now discovered these documents, or that the Blockchain Parties somehow kept these
publicly available documents “hidden” from Defendants, is simply untrue.

        Second, Defendants’ extraordinary request that this Court take the patents owned by
nonparty Blocktech LLC and immediately return them to Plaintiff Blockchain Technologies
Corporation (see Defs. Ltr. at 3) should be not granted. To begin, the requested relief is tantamount
to an attachment and a mandatory injunction. Defendants’ Letter requests that the Court strip
assets from a nonparty – Blocktech LLC – notwithstanding the fact that the allegations contained
in Defendants’ Letter are not part of any of the pleadings in this action (and despite the fact that
this transfer was made on August 3, 2018, two months before this action was commenced on
October 12, 2018 (Doc. 1)). There was no agreement in place requiring that notice of the
assignment be given to Defendants, nor was there anything to restrict the assignment, a claim
which in any event would first need to be pleaded. Moreover, even if Defendants were to attach a
proposed pleading seeking this relief, they do not have standing to assert such a claim. Indeed,
only the prior owner of the patents, Plaintiff Blockchain Technologies Corporation, has standing
to seek to void the transfer. While Defendants purport to be 20% shareholders in Plaintiff
Blockchain Technologies Corporation with a UCC-1 security interest, they themselves do not have




1
  Defendants’ Letter also exceeds the Rule II.C. page limit, does not request a conference, and was filed as a general
letter motion. Additionally, the letter does not cite or quote any discovery request or response and does not mention
our letter (Exhibit A hereto) timely served along with the 8,500 pages of responsive documents. (Defendants notably
have produced about 500 documents in this case.) At the last conference, the Court instructed Defendants to advise
the Court promptly as to any continuing issues. The Court made clear that discovery would end on October 30, and
Plaintiff followed up by phone and email for deposition dates (see Exhibit B hereto), to no avail. As noted above,
there was no meet and confer. Instead, Defendants’ Letter deals with the jurisdictional motion regarding Zap which
is sub judice and other merits issues unrelated to the current pleadings in this action.


                                                          2
         Case 1:18-cv-09352-SN Document 102 Filed 10/29/20 Page 3 of 10




an ownership interest in the patents. Thus, Defendants do not have standing to assert that the
patents must be returned to Plaintiff Blockchain Technologies Corporation.

        Third, Defendants challenge the $100,000 value of the assigned patents. See Defs. Ltr. at
3, footnote 4. While this challenge could only be relevant to a fraudulent conveyance claim (which
has not been asserted in this action), Defendants ignore that the patent assignment documents value
the blockchain technology as a whole at the time of the transfer, which was August 3, 2018. It is
likely that the value of blockchain technology in late 2020 is far greater than it was in mid-2018.
In any event, Defendants’ allegation that the $100,000 was not market value is wholly conclusory;
such a claim is not supported by any documentary evidence.

        While styled as a discovery dispute motion, Defendants’ Letter remarkably demands
extraordinary dispositive and mandatory injunctive relief asking for the ultimate relief (not actually
sought in this action) of an attachment, including against non-parties regarding claims not yet
interposed. Such demand is simply not appropriately made through a discovery letter motion. See
Fed. R. Civ. P. 72(a); Fed. R. Civ. P. 64 & 65. Further, if and when properly made, it is submitted
that such application would fail under the movant’s “heavy burden in attempting to establish its
right to an attachment, because ‘New York attachment statutes are construed strictly against those
who seek to invoke the remedy.’” National Audubon Soc’y, Inc. v. Sonopia Corp., 2009 WL
636952, at *2 (S.D.N.Y. Mar. 6, 2009) (quoting Buy This, Inc. v. MCI Worldcomm
Communications Inc., 178 F. Supp. 2d 380, 383 (S.D.N.Y. 2001)). Similarly, any properly brought
motion for injunctive relief places the burden upon the claimant of proving, by affidavit or written
evidence, the four elements required under New York law: “that there is a cause of action, that it
is probable that the plaintiff will succeed on the merits, that one or more grounds for attachment
provided in section 6201 exist, and that the amount demanded from the defendant exceeds all
counterclaims known to plaintiff.” CPLR 6212(a). As the United States Supreme Court has
stressed, “[a] preliminary injunction is an extraordinary and drastic remedy” that “is never awarded
as of right.” Munaf v. Geren, 553 U.S. 674, 689-90 (2008) (quotation omitted). As a general
matter, preliminary injunctive relief will not be granted unless the movant demonstrates
“irreparable harm, and either a likelihood of success on the merits, or sufficiently serious questions
going to the merits to make them a fair ground for litigation and a balance of hardships tipping
decidedly in [his] favor.” Consolidated Rail Corp. v. Town of Hyde Park, 47 F.3d 473, 478-79
(2d Cir. 1995) (quoting Polymer Technology Corp. v. Mimran, 975 F.2d 58, 61 (2d Cir. 1992)).
Moreover, where, as here, the relief sought by the movant would involve a mandatory injunction,
as distinguished from prohibitory relief, the movant must show not merely a likelihood of success,
but a high likelihood of success on his claims. See Beal v. Stern, 184 F.3d 117, 122 (2d Cir. 1999).

       There Has Been No “Fraud on the Court”

        In spewing accusations regarding prior representations allegedly made relating to
Synapse/Zap, Defendants’ Letter fails to articulate any of its allegations with specificity.
Defendants’ Letter fails to show how the Blockchain Parties “lied” and the letter even references
(again with no detail) a representation made by a nonparty to this lawsuit (Eric Dixon). In fact,
none of the almost two dozen exhibits attached to the letter appear inconsistent with the
representations made by prior counsel regarding Zap: “Zap.org, an Isle of Man company with a
business address in Switzerland, has no connection to, and has no presence in, New York. It does
not transact business in New York, does not have an office or any presence in New York, does not


                                                  3
         Case 1:18-cv-09352-SN Document 102 Filed 10/29/20 Page 4 of 10




own property in New York, does not target New York in its dealings and does not avail itself of
any of New York’s laws or protections.” (Doc. 64 at 1); “Zap.org is an Isle of Man Corporation
headquartered in Switzerland with no physical presence in New York. The Third-Party Complaint
does not allege that zap.org does any business in New York nor could such an allegation accurately
be made.” (Doc. 60). (See also Exhibit E hereto, Third-Party Defendant Spanos’ March 2, 2020
EBT transcript regarding Zap: Q: Did you play a role in the creation of zap.org? (11:16-17) A:
I’d like to believe so. (11:18); Q: Who was around in the beginning other than you? (19:19-20) A:
So they could have been around in the beginning and then they could have left in the beginning.
(19:21-23); Q: Where does zap.org keep its paperwork? (31:5) A: It’s pretty much a paperless
world right now. (31:6-7)).

       In addition, Defendants’ Letter ignores a publicly available document from the Isle of Man
government that reveals a government filing from August 2017 for the Synapse Foundation. This
document establishes that the entity indeed exists and is legally recognized in the Isle of Man,
exactly as Plaintiff has truthfully claimed.

        The fact remains that there are no Zap transactions, no office, and Zap does not target New
York, nor could it because the Synapse Foundation does not have the necessary license to conduct
such activity. New York State regulation prohibits any “virtual currency business activity” in the
state unless the party has a special license (the “Bitlicense”) or is an exempt institution (such as a
bank). The Synapse Foundation does not have a New York State Bitlicense. Indeed, according to
the Department of Financial Service, there are only 26 such licensees. At most, there have been a
handful of promotional or advertising events in New York at which Spanos appeared and
mentioned Zap, or for which Zap (probably for nominal cost) was listed as a sponsor, which would
not suffice to establish jurisdiction over the foundation in New York. Notably, even if an event is
located in New York, New York residents are not the target audience. Cryptocurrency industry
events tend to attract a younger, mobile audience made up of individuals who, in addition to being
technologically savvy and interested in digital assets, come from out-of-state for the industry event
in question or are only in New York for short-duration stays. In short, the audience typically is
not comprised of New Yorkers.

        It bears repeating that Zap, the Zap tokens and the other “business” opportunities alluded
to in the Defendants’ Letter are issues that Defendants have no legal standing to pursue.
Defendants are only alleged creditors and 20% minority owners of Blockchain Technologies
Corporation, the entity alleged to have lost out on the opportunities. Even setting aside the fact
that the letter does not explain what these “lost” opportunities were, it is clear that Defendants do
not have standing to assert these new claims. There was no obligation for Mr. Spanos to disclose
every single business idea to the Defendants, who are hard-money lenders (paying only $110,000
of the $250,000 they pledged to pay, and doing so only after bouncing a check), who possess at
most only a contested minority 20% interest in the supposedly injured entity (which notably is
suing them herein) and a security agreement.

       The Defendants’ Letter complains that very little was produced regarding the Synapse
Foundation/Zap, including no organizational documents. However, as stated in our letter (Exhibit
A hereto), we used 55 agreed-to search terms (which encompassed every term relating to
Synapse/Zap) and produced thousands of pages of responsive documents. (Defense counsel has
admitted that he never discussed search terms with Plaintiff’s prior counsel. See Exhibit C hereto.)


                                                  4
           Case 1:18-cv-09352-SN Document 102 Filed 10/29/20 Page 5 of 10




We did a thorough search of all emails and documents in our clients’ possession in a short two-
week window, during the COVID-19 pandemic. All of the documents were produced on
September 18, 2020, mere days after Mr. Spanos’ mother passed away, and the funeral services
were held during the weekend of September 11 to 13. Despite these difficulties, we used a team
of attorneys and expended a tremendous amount of time and resources to address every alleged
discovery deficiency. Everything that was available through painstaking application of the search
terms was produced.2

         Defendants’ Unsubstantiated Allegations Regarding the Alleged 83rd Street
         “Storefront”

         Based on a photograph allegedly taken earlier this month, Defendants claim that the
Blockchain Parties are “actively” operating a Bitcoin Center under the name of Zap at a storefront
located at 83rd Street in Manhattan. See Defs. Ltr. at 1, Ex. W. The photograph is not authenticated
by an affidavit, and Defendants do not specify the location other than “83rd Street.” See Ex. W.
In any event, this unsubstantiated allegation is false. The alleged storefront is not a functioning
bitcoin center. To begin, the photographs show unoccupied, unfinished retail ground space. The
image of the inside of the alleged “storefront” – which, again, Defendants do not identify by
intersection or conventional street address – do not reveal any business activity. The contents of
the indoor space are isolated pieces of furniture, one picnic table, and what appears to be one
computer and a tube of disinfecting liquid. Contrary to Defendants’ speculation that the
photograph shows “assets of BTC” in the form of an ATM machine, there is no “ATM” machine
in the photograph. The machine in the photograph appears to be a non-functioning computer, and
is not the property of Plaintiff Blockchain Technologies Corporation.

        Moreover, the mere fact that there is advertising for Zap in the window of the storefront is
plainly insufficient to establish minimum contacts for personal jurisdiction purposes under New
York law. The Synapse Foundation/Zap.org does conduct any business at the alleged storefront.
Synapse Foundation/Zap.org has no leasehold interest (or any other type of interest in the
commercial space), and does not otherwise conduct business in the 83rd Street storefront. The
Defendants’ speculation regarding the retail space is simply untrue.

         The Allegedly Missing Disclosure Schedule from the 2015 Documents of Global Arena

       It is important to address a critical red herring in Defendants’ letter: namely, the allegedly
missing Disclosure Schedule from the 2015 documents of Global Arena. As explained in our letter
(Exhibit A), we produced the only copy in our possession. Simply because the document refers to
a schedule does not mean it was there. It could have been a typographical error, or the document


2
  While not supportive of the relief demanded in the letter, many of the exhibits attached to the Defendants’ Letter
constitute privileged communications (e.g., Exhibit S references a business model sent to attorney Dixon for legal
advice) and were inadvertently produced in the rush to produce the thousands of documents referenced in Exhibit A
hereto. Under the law, the clawing back of these inadvertently produced privileged documents is appropriate and we
are attempting to resolve this FRE 502(b) issue with counsel amicably without using more of the Court’s valuable
resources. We hope to avoid a further application which would need to be made quickly. See BNP Paribas Mortg.
Corp. v. Bank of Am., N.A., 2013 WL 2322678, at *7 (S.D.N.Y. May 21, 2013) (“The period after the producing party
realizes that privileged information has been disclosed is the relevant period for measuring whether the privilege has
been waived.” (citing Aramony v. United Way of America, 969 F. Supp. 226, 237 (S.D.N.Y. 1997))).


                                                          5
           Case 1:18-cv-09352-SN Document 102 Filed 10/29/20 Page 6 of 10




never existed. Moreover, as explained below, Defendant Herskowitz was well aware of any
additional “business opportunities” that he now claims were recently discovered.

        Defendant Herskowitz, through counsel, acts as if he has no connection to the penny stock
public company named Global Arena Holding Inc. (“Global Arena”). However, his attempt to
conceal his connection to Global Arena from this Court is futile. While Defendant Herskowitz
claims that the Blockchain Parties have not produced exhibits to a merger agreement from May
2015 between Plaintiff Blockchain Technologies Corporation and Global Arena, the Blockchain
Parties have provided all of the documents in their possession, custody and control. What is not
being disclosed to the Court is that Defendant Herskowitz has had extensive contacts and done
extensive business with (including making multiple loans to) Global Arena both before the
transactions with Plaintiff (going back to 2011) and well after. For example, a December 2017
email from Defendant Herskowitz shows his appearin to act as an agent of Global Arena regarding
a purported proposed investment of $500,000 by Global Arena for additional equity in BTC
including, very notably, an interest in the intellectual property of BTC. A true and correct copy
the December 2017 email produced in this action is attached hereto as Exhibit D.

        It is thus clear that Defendant Herskowitz acted as an agent of Global Arena, which was
never an arms-length, uninvolved third party, unrelated to the bridge loan at issue in this action.3
At the time of the February 2015 bridge loan, the patent applications were not contemplated to be
transferred to Defendant, nor were they wholly owned by Plaintiff Spanos (in fact Mr. Spanos was
only a 25% owner of the patents). At the time of the February 2015 bridge loan, the patents were
only in the provisional application phase and Plaintiff Blockchain Technologies Corporation was
only assigned the patent interests in December 2016. This timing explains why at the time of the
Herskowitz loan in February 2015, the patents were not named specifically as collateral and were
no security agreement or interests were recorded with the USPTO – because there was no interest
in what was then only a provisional application.

        But for the unfulfilled and breached covenant by Global Arena (with whom Herskowitz
has had a long business relationship, see below), Plaintiff Blockchain Technologies does not accept
the assignment of the patents Herskowitz clearly covets, nor does Plaintiff default on its obligations
to Defendant Herskowitz (notwithstanding Herskowitz’s own non-performance). In fact, but for
the false inducements by Mr. Herskowitz and Global Arena, Plaintiffs would not have entered any
agreement with them, not to merge with Global Arena and not to take a so-called short-term bridge
loan from Mr. Herskowitz.



3
  Global Arena is controlled by a man named John Matthews, who has a checkered record with the SEC and who was
first trained at Stratton Oakmont, Inc., a Long Island, New York “over-the-counter” brokerage house founded in 1989
by Jordan Belfort whose past misdeeds were the subject of the Wolf of Wall Street movie. That company defrauded
many shareholders leading to the arrest and incarceration of several executives, and the closing of the firm in 1996.
Mr. Spanos was introduced to Mr. Matthews and Mr. Herskowitz by Kent Pfeffer, who described himself as an advisor
for Apollo Capital Corp. It was learned much later that Mr. Pfeffer (then going by the name Lyle) had been indicted
for fraud conspiracies involving Heritage Life Insurance Co. and the mob-controlled strip club Scores before becoming
a government informant in the Scores case. See USA v. Pfeffer, 97-cr-00971 (S.D.N.Y.). Originally sentenced to 25
years for his crimes, Mr. Pfeffer’s sentence was reduced as he cooperated against his mobster partners in Scores. This
was the individual who worked to bring Mr. Herskowitz to Mr. Spanos for what was represented to be a short-term
bridge loan.


                                                          6
            Case 1:18-cv-09352-SN Document 102 Filed 10/29/20 Page 7 of 10




       Moreover, there is a consistent pattern of non-performance and breaches - by Mr.
Herskowitz and Global Arena. It is undisputed Mr, Herskowitz did not fund even half the bridge
loan ($110,000 was loaned, but the promise was $250,000). Global Arena did not fulfill its merger
agreement, paying only approximately $125,000 in cash plus now-worthless stock to Plaintiff
Spanos, when the contemplated deal that induced Spanos into the merger agreement and the bridge
loan was $1.25 million plus stock in Global.

        Additionally, before the patents were assigned from Blockchain Apparatus to Blockchain
Technologies (see Defs. Ltr., Ex. D), supposed third party Global Arena agreed to satisfy the
Defendants’ security interest and note obligation of Plaintiff. This means the assignment to
Plaintiff was intended to occur only well after Plaintiff and Spanos believed third party Global
Arena satisfied its contractual obligation. Global Arena agreed in September 2015 as follows:
“The Purchaser [Global] shall purchase the Herskowitz Security Interest and shall payoff (sic) the
existing note held by Robert Herskowitz and RVH, Inc. which currently has an outstanding balance
of principal and interest of approximately $110,000.” See Common Stock Purchase Agreement
between Global Arena Holding Inc. and Nikolaos Spanos dated as of September 30, 2015, filed as
Exhibit 10.1 to Global Arena Holding Inc. 10/22/15 Form 8-K Special Report on Form 8-K filed
October 22, 2015. The publicly available contract is accessible via the link below.4

       This means that the patents at issue were assigned to Plaintiff only after Global Arena
affirmatively agreed, in an agreement filed with the Securities and Exchange Commission and
publicly available to investors, to assume Plaintiff’s duties to Defendants. The Global Arena
covenant in its Common Stock Purchase Agreement excuses Plaintiff’s alleged default and
operated to induce a continued default, from which Defendant Herskowitz (whose connections to
Global Arena warrant careful examination) now attempts to profit.

        The substantial connections between Defendant Herskowitz and third party Global Arena
indicate that Defendants do not have “clean hands” and are trying to profit unjustly through their
own actions and from damages they themselves induced, created and continued. It is their own
actions which, first, fraudulently induced Plaintiff’s entry into the original February 2015 loan
through the false promise of a “bridge loan” leading to a “reverse merger” into the publicly-traded
Global Arena (which never happened). Second, Defendants’ own actions induced a continued
default through the false representation in the September 2015 Common Stock Purchase
Agreement. Plaintiff was entitled to rely upon these contractual covenants and representations,
and was harmed by their falsity and nonperformance.

           Connections Between Global Arena and Defendant Herskowitz

       First, the Promissory Note dated February 24, 2015, whose Section 1.02.A (page 2)
provides that the Closing will “take place at the offices of Global Arena”; and Sections 1.02.D.(i)
and 1.03 (maturity date) both refer to a company raise or “gross proceeds of Three Hundred Sixty
Thousand ($360,000)” which, when read in conjunction with the Purchase of Shares and
Shareholder Agreement (“Shareholder Agreement,” Sections 4 and 8, see below), is clearly a
reference to an investment by Global Arena into Plaintiff Blockchain Technologies Corporation.


4
    https://www.sec.gov/Archives/edgar/data/1138724/000101489715000322/exhibit10.htm


                                                       7
         Case 1:18-cv-09352-SN Document 102 Filed 10/29/20 Page 8 of 10




        Second, Section 8(ii) of the Shareholder Agreement (see page 8), dated February 24, 2015
(included as one of Defendants’ exhibits), contemplates that “the Corporation [BTC] shall make a
reverse merger with Global Arena Holding, Inc., RH will sell the RH Shares in terms and
conditions agreed between RH and Global, provided at that time the note shall be fully paid and
the restrictions set forth in Section 4A [on share transfer] and (sic) are thereby released and no
longer be in effect.” (Emphasis added).

        Third, the Shareholder Agreement Section 8(iii) provides that “the Corporation May
without RH approval raise Three Hundred Fifty Thousand ($360,000) Dollars in debt or
equity...provided that the Corporation [BTC] forthwith utilizes such amount to pay off the Note
and accrued interest to RVH Inc in full.” (sic).

        Fourth, several messages from January 12 and January 15, 2015 in which Defendant
Herskowitz funding a $250,000 bridge loan was referenced in an email sent January 12, 2015
(about six weeks before the RVH loan documents were signed) by Mr. Pfeffer to Global Arena
CEO John Matthews, to which Defendant Herskowitz is copied, about Mr. Matthews’ request for
a use of proceeds breakdown for a “$250,000 bridge loan.” Defendant Herskowitz, through RVH,
would become the source for that bridge loan. See also, in the same email chain, Mr. Pfeffer’s
January 12, 2015 email stating: “Robbie said he would get us the paperwork for the proposed
bridge.” “Robbie” is Defendant Herskowitz. Later in the email chain, on January 12, 2015, Global
Arena CEO Mr. Matthews writes “we are on track with Term Sheet for Wednesday.” The email
chain ends (the latest email by chronology) with a message from Kathryn Weisbeck (an employee
of Global Arena) on January 15, 2015, stating: “Please find the attached term sheet signed by Mr
Matthews.” (sic). See Exhibit D.

        Fifth, Herskowitz’s email dated February 18, 2015 to Mr. Pfeffer, copied to Plaintiff
Spanos and Global Arena CEO Mr. Matthews, stating: “As per our conversation yesterday, the
bridge loan docs are pretty much done and RVH Inc. is prepared to close ASAP subject to the ok
of John from Global.” (emphasis added).

       Sixth, the BTC-Global merger was referenced in a Spanos email dated May 12, 2015 to
Defendant Herskowitz, when Plaintiff Spanos wrote “I’m forwarding to you a basic overview of
where we have spent the approximately $85,000 that you have advanced so far. Blockchain
requires an additional advance of $75,000 to help complete all of the necessary issues for the
Global Arena deal.”

      Seventh, an email from Defendant Herskowitz dated May 13, 2016 to Kent Pfeffer, Nick
Spanos and Global Arena CEO John Matthews suggesting a meeting that day.

       Eighth, a Spanos email to Defendant Herskowitz and Mr. Matthews dated May 29, 2015
requesting $75,000 and stating: “These funds are necessary to help us complete our merger into
GAHC.”

        Ninth, on December 11, 2017, Defendant Herskowitz sends Plaintiff Spanos an email
stating “this is basically everything you wanted,” and the email consists of a term sheet for the
purchase, by Global Arena, of five percent of the equity of BTC for the price of $500,000. (This
implies a value of Blockchain Technologies of $10,000,000 in December 2017.) The footer in the



                                                8
         Case 1:18-cv-09352-SN Document 102 Filed 10/29/20 Page 9 of 10




email is that of John Matthews, the CEO of Global Arena, yet this is in an email sent by Defendant
Herskowitz. This is in stark and puzzling contrast to Global Arena’s disclosure, to the investing
public and the Securities and Exchange Commission in September 2020, that it decided to write
down to zero the value of its 2015 purchase of ten percent of the common stock of Plaintiff. The
term sheet also specifically mentions the purchase of intellectual property, revealing perhaps for
the first time the interest of Defendant Herskowitz and Global Arena in that specific asset.

        Tenth, Mr. Matthews’ February 19, 2018 email to Defendant Herskowitz referencing a
draft Blockchain deal (produced by Defendant Herskowitz); this email is dated two months after
the Herskowitz email containing the Global Arena term sheet expressing interest in purchasing 5%
of Plaintiff’s equity and its intellectual property.

        Eleventh, another document in Defendant Herskowitz’s production refers to a draft
settlement agreement “effective February 2018” which has a Section 1.03 that appears very similar
to the Section 1.06 in the Global-Spanos Securities Purchase Agreement dated September 30,
2015. The draft settlement agreement Section 1.03 has Global paying Plaintiff, and in turn,
Plaintiff using those proceeds to retire the debt at issue to Defendants.

       Twelfth through Sixteenth, no fewer than five different promissory notes to Defendant
Herskowitz, as lender, from Global Arena (formerly known as China Stationery) to RVH (all
produced by Defendants):

       (a) Global 2012 note to RVH (By the way, this looks very similar to note from BTC in
       March 2015 deal;
       (b) Global 2011 note to RVH;
       (c) China Stationery (previous name of Global Arena) March 2011 note to RVH;
       (d) China Stationery August 2011 note to RVH; and
       (e) China Stationery note June 2011 to RVH.

       These five promissory notes demonstrate Defendant Herskowitz’s long history with Global
Arena. In fact, the similarities between those notes and the documents with Plaintiff appear to
suggest Herskowitz routinely engages in these types of predatory transactions.

       Defendant Herskowitz’s Awareness of That Over Which He Now Professes Ignorance

        Defendant Herskowitz also knew about the World Bitcoin bankruptcy in at least June 2015.
On June 1, 2015, Defendant Herskowitz was sent an email directly from World Bitcoin’s lawyer,
Joel Shafferman, which attached the pleadings. Defendant Herskowitz was also provided with
Bitcoin Center draft materials as early as September 2014. Notably, Defendant Herskowitz’s loan
makes no mention of the Bitcoin Center; and Defendant Herskowitz knew about all of the center’s
portfolio companies and projects, and was lending to one discreet entity – Plaintiff Blockchain
Technologies Corporation. While he had his choice of entities to lend to, it is significant that this
hard money lender, working in tandem with Global Arena on what turned out to be a bait and
switch scheme, never loaned anything to Blockchain Aparatus, the first entity to which the patents
were assigned when they were still at the provisional stage.

        While Defendants’ letter claims there are some missing financial records, the Blockchain
Parties have produced everything that was requested and was available in its custody and control.


                                                 9
        Case 1:18-cv-09352-SN Document 102 Filed 10/29/20 Page 10 of 10




Defendant Herskowitz was also provided Plaintiff’s bank statements as early as June 1, 2015 with
attached statements dated February 2, 2015, March 3, 2015 and April 4, 2015. In sum, the
Blockchain Parties have expended tremendous time and effort in short order to address every
alleged discovery deficiency.

                                          CONCLUSION

        We have great respect for Your Honor’s judicial temperament and Orders, and we have
carefully abided by Your Honor’s Order to complete discovery. See Exhibits A & B. Now,
Defendants come asking for dismissal, draconian (and premature) injunctive relief, and permission
to add new pleadings and parties. We respectfully urge the Court to deny Defendants’ letter
application, and instead Order a short mediation so that, with Your Honor’s sage guidance, we
may resolve all pleaded and still to be pleaded claims, counterclaims and defenses.

                                                           Respectfully submitted,

                                                           Jacques Catafago
                                                           Jacques Catafago

cc:    all counsel of record (via ecf filing)




                                                10
